Citation Nr: 0125648	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1998, for the award of service connection and disability 
compensation for ischemic heart disease.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
September 1942 and from December 1944 to May 1946.  He was a 
prisoner of war (POW) of the Japanese military from February 
to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions isued in February 2000 and June 2000, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila.  The first decision granted service 
connection for arteriosclerotic heart disease, awarding a 60 
percent disability evaluation, effective from November 12, 
1998.  The second decision awarded a 100 percent disability 
evaluation for the disability, recharacterized as ischemic 
heart disease as a residual of beriberi, also effective from 
November 12, 1998.

The veteran appealed the assigned effective date, by filing a 
notice of disagreement in July 2000.  The RO issued a 
statement of the case in July 2001, denying an effective date 
prior to November 12, 1998, for the grant of service 
connection and the award of compensation for the veteran's 
heart disease.

The veteran has not appointed a representative.


FINDINGS OF FACT

1.  In final decisions dated in February 1985 and November 
1985, the Board denied service connection for heart disease, 
which the veteran had attempted to link to alleged beriberi 
during captivity as a POW during World War II.

2.  An unappealed February 1996 rating decision denied 
service connection for arteriosclerotic heart disease, on the 
basis that there was no evidence of record showing that the 
veteran had suffered from localized edema during his POW 
captivity.  That RO determination was final under the law.

3.  Following the February 1996 denial of the claim, there 
was no claim for service connection for heart disease, either 
formal or informal, filed by or on behalf of the veteran 
prior to November 12, 1998. 

4.  On November 12, 1998, the veteran filed a reopened claim 
for service connection for heart disease. 

5.  By rating action of February 2000, the RO granted 
entitlement to service connection for arteriosclerotic heart 
disease, for which a 60 percent evaluation was assigned 
effective from November 12, 1998.  Subsequently, by rating 
action of June 2000, the RO assigned a 100 percent evaluation 
for the disability, recharacterized as ischemic heart disease 
as a residual of beriberi, effective from November 12, 1998. 


CONCLUSION OF LAW

An effective date prior to November 12, 1998, for the grant 
of service connection and the award of disability 
compensation for ischemic heart disease is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.114, 
3.400(b)(2)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran has requested an earlier effective date for the 
RO's grant of service connection and the award of a 100 
percent evaluation for ischemic heart disease.

Before addressing this issue, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-175 (VCAA) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claims of required information and evidence.  Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C.A. §§ 5103-5103A 
(West Supp. 2001)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

As to the veteran's claim for an earlier effective date for 
the grant of service connection and the 100 percent 
evaluation for ischemic heart disease, the Board has reviewed 
the matter in light of the VCAA, and concludes that the RO 
has complied with the new notification requirements.  
Specifically, the veteran has been afforded the opportunity 
to provide pertinent evidence in support of his claim, and he 
recently submitted such evidence in September 2001, at which 
time he also explained his theory of entitlement.  There is 
no indication that there is any outstanding evidence 
pertinent to the claim which is not already of record.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, the claim for an earlier 
effective date, by its very nature, has a somewhat limited 
focus.  The RO, in the statement of the case issued in July 
2001, has set forth the law and facts in a fashion that 
clearly and adequately informed the claimant of the criteria 
for establishing the effective date for a reopened claim for 
service connection, as well as information as to the finality 
of prior decisions.  Moreover, it appears equally clear that 
the implementing regulations issued under the VCAA do not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law as to effective dates for VA benefits. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claims, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)).  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 2001).

II.  Factual Background

The record reflects that, in May 1984, the veteran filed a 
claim in which he sought, in pertinent part, disability 
compensation for "cardiac beriberi" on the basis of his 
status as a former prisoner of war (POW).  The claim was 
denied, and he appealed to the Board.  In a decision of 
February 1985, the Board denied service connection, in 
pertinent part, for residuals of beriberi and heart disease.

The veteran reopened his claim in May 1985, and the RO again 
denied service connection for beriberi with beriberi heart 
disease.  Upon appeal to the Board, the veteran was again 
denied service connection, in November 1985, on the basis 
that his heart disease had not been manifested in service or 
within one year after separation therefrom, and his heart 
disease was not shown to be a result of beriberi.

In May 1995, the RO received a letter from the veteran in 
which he again requested benefits as a former POW.  In 
correspondence from the RO dated in August 1995, the veteran 
was asked to specify the disability for which he was seeking 
benefits under the presumption provisions of 38 C.F.R. 
§ 3.309(c), pertaining to former POW's, and to provide 
evidence of the claimed disability.  In correspondence from 
the RO dated in October 1995, the veteran was notified of the 
denial of his claim due to failure to provide the information 
requested by the RO in August 1995.

Following the RO's October 1995 correspondence, the veteran 
submitted a private medical statement dated in October 1995.  
Therein, Dr. C. certified that as a POW the veteran had 
suffered from beriberi, ischemic heart disease, peptic ulcer, 
optic atrophy, blurred vision, and osteoarthritis.  The 
doctor stated that, due to these conditions, the veteran was 
completely disabled.

A VA examination was conducted in December 1995, at which 
time the veteran complained of chest pains.  There was no 
indication by the veteran that he had experienced any type of 
edema during his captivity as a POW.  Diagnoses of 
arteriosclerotic heart disease (ASHD) with transverse 
cardiomegaly and pulmonary pathology of unknown etiology were 
made.  The examiner also determined that the veteran had no 
residuals of beriberi and no evidence of peptic ulcer 
disease.

In a February 1996 rating action, the RO denied entitlement 
to service connection, in pertinent part, for ASHD and 
beriberi.  The veteran was apprised of this decision by mail 
that same month, to include explanation as to his appellate 
rights.  The decision was not appealed.  

On November 12, 1998, the RO received correspondence from the 
veteran, dated November 2, 1998, claiming entitlement to 
service connection for beriberi heart disease, chest pain, 
angina pectoris, and acute peptic ulcer.  Therein, he 
indicated that he had not been able to file a notice of 
disagreement (NOD) as to the February 1996 rating action due 
to his health, and asked that his November 1998 
correspondence be considered as an NOD as to that rating 
action.

In conjunction with the November 1998 correspondence, a 
private medical certificate dated in May 1997 was added to 
the record indicating that the veteran was under treatment 
for peptic ulcer disease and for osteoarthritis of the lower 
extremities, and noting that an ECG showed left ventricular 
hypertrophy.  Also submitted was an October 1998 referral of 
the veteran by Dr. A. for VA treatment due to congestive 
heart failure and ASHD.

Private echocardiography laboratory studies conducted in 
January 1999 revealed interventricular septal hypertrophy, 
thickened right coronary cusp and left coronary cusp with no 
restriction of motion, thickened and calcified mitral and 
aortic valve annulus, and dilated aortic root.

A VA examination was conducted in January 1999, at which time 
a medical history of chest pain, shortness of breath, and 
easy fatigue was noted.  The examiner indicated that the 
veteran experienced dyspnea after walking 50-100 meters and 
that he had chest pains even at rest.  A diagnosis of ASHD, 
interventricular septal hypertrophy not in failure, CFC II-B 
3-4 METS was made.  The examiner opined that no more than 
light manual labor was feasible.  

In April 1999, the veteran completed a VA Form 10-0048, 
Former POW Medical History, in which he indicated that he had 
suffered from swelling of the legs, feet, and muscles while 
confined as a POW. 

By rating action of February 2000, the RO granted entitlement 
to service connection for arteriosclerotic heart disease, on 
the basis of the presumption in law for former POWs who 
develop beriberi heart disease.  A 60 percent evaluation was 
assigned, effective from November 12, 1998.  

In May 2000, the veteran filed an application for increased 
compensation based on unemployability.  Also submitted was a 
medical statement dated in May 2000 from the veteran's 
attending physician, indicating that the veteran had 
undergone several consultations since May 1997 due to 
recurrent attacks of congestive heart failure secondary to 
ischemic heart disease.

By rating action of June 2000, the RO granted an evaluation 
of 100 percent for ischemic heart disease as a residual of 
beriberi, effective from November 12, 1998, the date of the 
veteran's reopened claim for service connection.  In July 
2000, the veteran filed an NOD as to the effective date 
assigned, claiming that he had not been able to engage in any 
employment for more than 10 years due to his heart disease.  
In a statement received in December 2000, the veteran 
requested an effective date of 1989.  

In the July 2001 statement of the case, the RO denied an 
effective date prior to November 12, 1998, for the grant of 
service connection and a 100 percent evaluation for ischemic 
heart disease.

III.  Applicable Law and Analysis

The assignment of effective dates for awards of disability 
compensation is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  These provisions of law provide, in pertinent part, 
that the effective date of an evaluation and award of 
compensation based upon an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

It should also be noted that, once an effective date is 
established, actual payment of benefits may not begin until 
the first day of the next calendar month.  38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (2001).

A potential exception to the foregoing is found under 
38 C.F.R. § 3.114(a).  Under this regulation, where 
compensation is awarded pursuant to a liberalizing law, or a 
liberalizing VA issuance, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issuance.  Where compensation is awarded 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims, as well as claims for increase.  This regulation 
further provides that-

(1)  If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or VA 
issue, or at the request of a claimant received within 1 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more 
than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.

The currently assigned effective date for the grant of 
service connection and the assignment of the 100 percent 
rating is November 12, 1998.  The veteran contends that the 
100 percent evaluation for his heart disease should be 
granted from 1989, because he believes he has been unable to 
work due to his heart condition since then.  In the 
alternative, the veteran also maintains that his benefits 
should be effective one year prior to November 12, 1998, 
under the provisions of 38 C.F.R. § 3.114.

A review of the record reflects that, as discussed above, the 
veteran was twice denied service connection for beriberi 
and/or heart disease by the Board, in February and May 1985.  
His subsequent claim of entitlement to service connection for 
arteriosclerotic heart disease was denied in a February 1996 
rating action.  That determination was not appealed.  
Thereafter, it was not until November 12, 1998, that the 
veteran again filed a claim for heart disease, which 
ultimately led to the grant of entitlement to service 
connection for arteriosclerotic heart disease by rating 
action of February 2000, and the assignment of a 100 percent 
evaluation effective from November 12, 1998, in a June 2000 
rating action.  No claim, either formal or informal, was 
filed in the interim between February 1996 and November 1998.

The Board does note that, in the November 12, 1998, 
correspondence from the veteran, he requested that it be 
construed as a NOD as to the February 1996 denial of the 
claim, as opposed to representing a new claim.  He asserted 
that, due to illness, he had been unable to file a timely NOD 
as to the February 1996 rating action.  

Applicable VA regulations specify a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
is final.  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302.

Applicable VA regulations also provide that time limits 
within which claimants or beneficiaries are required to act 
to perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action 
required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b).

The U.S. Court of Appeals for Veterans Claims has held, in 
Corry v. Derwinski, 3 Vet. App. 231 (1992), that there is no 
legal entitlement to an extension of time.  Rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of the 
Secretary.  Specifically, the regulation requires that, where 
an extension is requested after expiration of a time limit, 
the required action must be taken concurrent with or prior to 
the filing of a request for extension of the time limit, and 
good cause must be shown as to why the required action could 
not have been taken during the original time period and could 
not have been taken sooner than it was.  

In this instance, it was not until the November 12, 1998, 
correspondence, 21/2 years after the February 1996 rating 
action, that the veteran filed what he purported to be an 
NOD.  He never requested an extension of the time limit for 
filing an NOD following notification to him in February 1996 
of the denial of his heart disease claim, nor did he advise 
VA that he had health problems which might prevent him from 
initiating an appeal prior to November 1998.  He did not file 
a timely NOD under the provisions of 38 C.F.R. § 20.302, he 
did not file a request for an extension, and, to date, he has 
not provided any information to support a finding of good 
cause for his failure to file a timely NOD.  Accordingly, the 
Board concludes that the veteran's November 12, 1998, 
correspondence is best characterized as an attempted 
reopening of the previously denied claim for service 
connection, as opposed to an NOD with respect to the February 
1996 rating action.  

Having established November 12, 1998, as the date of the 
reopened claim which resulted in the grant of service 
connection, the Board must now apply the pertinent law and 
regulations in order to ascertain the proper effective date 
for that grant, and the award of the 100 percent evaluation 
for heart disease.  As specified in the law, set out above, 
the effective date would normally be the date of receipt of 
the claim, in the case of a reopened claim for service 
connection.

The veteran has contended that an earlier effective date is 
warranted under 38 C.F.R. § 3.114.  That provision is 
applicable to claims in which compensation is awarded or 
increased pursuant to a liberalizing law.  In effect, the 
veteran appears to be arguing that, because the grant of 
service connection for his heart disease was made pursuant to 
the application of a liberalizing law, i.e., the revised 
presumption as to service connecting beriberi heart disease, 
the effective date for the grant should be earlier than the 
date of his claim.

In this regard, the Board notes the law has long provided 
that certain former POWs may be service connected for 
beriberi (including beriberi heart disease) if such a 
disorder becomes manifest to at least a 10 percent degree of 
disability at any time after service.  38 U.S.C.A. § 
1112(b)(2); 38 C.F.R. §§ 3.307, 3.309(c).  We also note that 
the section 3.309 of the regulations was amended, effective 
August 24, 1993, to provide that the term "beriberi heart 
disease" (which was already a listed disease under that 
section) includes ischemic heart disease, if the former POW 
experienced localized edema during captivity.  59 Fed. Reg. 
35,464-465 (1994), 38 C.F.R. § 3.309(c) Note (2001).

In view of the fact that the veteran is service connected for 
arteriosclerotic, or ischemic, heart disease, his contention 
under 38 C.F.R. § 3.114 seems to be that the grant of service 
connection should have been made effective from the effective 
date of the addition of the regulatory note relating ischemic 
heart disease to beriberi in cases where there was localized 
edema during captivity.  See, e.g., VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (revised regulatory criteria may not be applied to a 
claim prior to the effective date of the amended 
regulations).

We do recognize that 38 U.S.C.A. § 5110(g) contains a narrow 
exception permitting an effective date up to one year earlier 
than a change in entitlement criteria.  Such an exception is 
contained in 38 C.F.R. § 3.114.  However, as noted above, 
even though the grant of service connection was awarded 
pursuant to the liberalizing law as to beriberi heart 
disease, an effective date prior to the date of the reopened 
claim, i.e., November 12, 1998, cannot be assigned under 38 
C.F.R. § 3.114, unless the claimant met all eligibility 
criteria for the liberalized benefit on August 24, 1993, the 
effective date of the regulatory amendment, and such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  See 
VAOPGCPREC 26-97 (July 16, 1997).

In this case, as indicated previously, there was no 
contention by the veteran, and no evidence in the record, to 
show that he had experienced localized edema during 
captivity, until he so asserted in his reopened claim, filed 
in November 1998.  In fact, no previous examination or other 
medical evidence had so indicated, either.  It was not until 
he alleged the history of edema in his November 1998 reopened 
claim, and in his April 1999 VA Form 10-0048, Former POW 
Medical History, in which he indicated that he had suffered 
from swelling of the legs, feet, and muscles while confined 
as a POW, that there was any basis to consider that scenario 
for service connection.  See, e.g., Allin v. Brown, 6 Vet. 
App. 207, 212 (1994) (lack of medical evidence that veteran 
was suffering from residuals of beriberi heart disease at 
time of earlier claim justified VA's not applying presumption 
of service connection to earlier claim).

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an earlier effective date 
for the grant of service connection and the award of a 100 
percent rating for ischemic heart disease any earlier than 
that which has been currently assigned, November 12, 1998.


ORDER

An effective date earlier than November 12, 1998, for the 
award of service connection and disability compensation for 
ischemic heart disease is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

